


110 HR 1709 IH: Pollinator Protection

U.S. House of Representatives
2007-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1709
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2007
			Mr. Hastings of
			 Florida introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To authorize resources for sustained research and
		  analysis to address Colony Collapse Disorder, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pollinator Protection
			 Act.
		2.FindingsCongress finds the following:
			(1)Many of the crops that humans and livestock
			 consume rely on pollinators for healthy growth. More specifically, pollination
			 by honey bees adds over $15,000,000,000 annually to the value of United States
			 crops.
			(2)One-third of our food supply depends on
			 honey bee pollination, which makes the management and protection of pollinators
			 an issue of paramount importance to the security of the United States food
			 supply system.
			(3)Colony Collapse Disorder is the name that
			 has been given to the latest die-off of honey bee colonies, exacerbating the
			 continual decline of pollinators in North America. Colonies in more than 23
			 states have been affected by this disorder.
			(4)If the current rate of decline continues,
			 the United States will be forced to rely more heavily on imported foods. Thus,
			 American food security would be destabilized through adverse affects on
			 availability, price, and quality of the many fruits, vegetables, and other
			 products that depend on animal pollination.
			(5)Enhanced funding for research on honey
			 bees, parasites, pathogens, toxins, and other environmental factors affecting
			 bees and pollination of cultivated and wild plants will yield responses to
			 Colony Collapse Disorder and other factors causing the decline of pollinators
			 in North America.
			3.Sustained
			 Apicultural Research and Colony Collapse Disorder Working Group
			(a)Agricultural
			 Research ServiceThere is
			 authorized to be appropriated to the Secretary of Agriculture, acting through
			 the Agricultural Research Service, the following:
				(1)$3,000,000 for each of the fiscal years
			 2008 through 2012 for new personnel, facilities improvement, and additional
			 research at Department of Agriculture Apicultural Research Laboratories.
				(2)$2,500,000 for each of fiscal years 2008
			 and 2009 for research on honey bee physiology, insect pathology, insect
			 chemical ecology, and honey bee toxicology at other Department of Agriculture
			 facilities in New York, Florida, California, and Texas.
				(3)$1,750,000 for each of fiscal years 2008
			 through 2010 for an area-wide research program to identify causes and solutions
			 for Colony Collapse Disorder in affected States.
				(b)Cooperative
			 State Research, Education, and Extension ServiceThere is authorized to be appropriated to
			 the Secretary of Agriculture, acting through the Cooperative State Research,
			 Education, and Extension Service, $10,000,000 for each of the fiscal years 2008
			 through 2012 to fund Department of Agriculture research grants to
			 investigate—
				(1)honey bee
			 immunology;
				(2)honey bee biology
			 and ecology;
				(3)pollination
			 biology;
				(4)honey bee
			 genomics;
				(5)honey bee bioinformatics;
				(6)sublethal effects of insecticides,
			 herbicides and fungicides on honey bees and other beneficial insects;
			 and
				(7)effects of genetically modified crops and
			 their interaction with honey bees and other pollinators.
				
